Citation Nr: 1312706	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin cancer, claimed as due to sun exposure.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to September 1970.
This matter come before the Board of Veterans' Appeals (Board) from November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which, in pertinent part, denied service connection for skin cancer.

In an April 2010 statement, the Veteran indicated that he wanted a hearing via video teleconference before a Veterans Law Judge.  In a May 2012 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his basal cell carcinoma.  In his November 2009 notice of disagreement, the Veteran explained that his skin cancer is a result of his in-service sun exposure.  The Veteran served in the Republic of Vietnam from March 1969 to March 1970.

The Veteran's service treatment records reflect no complaints, treatment, or findings related to his skin.  Upon discharge from service, clinical evaluation of the skin was normal, as reflected on the June 1970 separation examination report.  

Review of the Veteran's post service treatment records document treatment for his basal cell carcinoma.  VA treatment records dated August 2005 to November 2006 reflect that the Veteran had basal cell carcinoma lesions removed from his face in 2004 and 2005, approximately 35 years after service separation.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).

As noted previously, there is competent evidence of a current diagnosis of basal cell carcinoma and competent lay evidence of in-service sun exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  Additionally, the Board finds the Veteran's statements relating to his in-service sun exposure credible. However, in the absence of a competent medical opinion pertaining to whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current disability is etiologically related to service, to include as due to in-service sun exposure as reported by the Veteran.  See 38 C.F.R. § 3.159(c)(4) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  The Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment for his basal cell carcinoma.  After securing the necessary authorization, the RO/AMC should request the records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports. 

2.  Associate with the record any VA pertinent treatment records dated after November 8, 2011.

3.  Schedule the Veteran for a VA skin disease examination to determine the etiology of the claimed skin cancer.  The examiner should determine if there is a current diagnosis of skin cancer and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  

All necessary testing should be conducted and all appropriate diagnoses rendered.  

The examiner should interview the Veteran as to his history of sun exposure, both in service and subsequent to service. 

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a current diagnosis of skin cancer and, if so, whether such the disorder had its origin in service or is in any way related to the Veteran's active service, to include as due to the claimed sun exposure.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


